Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Applicant’s argument with regarding to the rejection of claims 2-7, 9-17, 19-24 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to JP ‘504 as combined to Hanafusa et al. (U.S. Patent 7,823,535) are neither suggested nor taught disposing the substrate on a flotation table, alone or in combination as claimed. Rather, in Hanafusa et al., the substrate (object 50) is being disposed on the table (104) that translated in the X-Y axis (col.16, lines 43-60; fig.5)
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. .
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

June 4, 2021